SOMERVILLE, J. —
This action is for injuries to live stock while in the custody of defendant as a common carrier — the shipment being an interstate shipment over defendant’s line between Scottsboro, Ala., and Chattanooga, Tenn.
(1) The Hepburn Act of 1906, amending the Interstate Commerce Act, established a uniform rule of lia-, bility of carriers for loss on interstate shipments, which superseded and are exclusive of all state laws and judicial decisions on that subject, said: “That rule of liability is to be enforced in the light of the fact that the provisions of the tariff (promulgated by the Interstate Commerce Commission) enter into and form a part of the contract of shipment, and if a regularly filed tariff offers two rates, based on value, and the goods are forwarded at the low value in order to secure the low rate, then the carrier may avail itself of that valuation *193when sued for loss or damage to the property.” — Chi., R. I. & Pac. Ry. Co. v. Cramer, 232 U. S. 490, 34 Sup. Ct. 383, 58 L. Ed. 697, citing Kans. So. Ry. v. Carl, 227 U. S. 639, 33 Sup. Ct. 391, 57 L. Ed. 683, and Mo., etc., Ry. v. Harriman, 227 U. S. 657, 33 Sup. Ct. 397, 57 L. Ed. 690.
The bills of lading under which the present shipments were made, and the extracts from the tariff and regulations shown to have then been in force, very clearly, under the federal decisions cited, limit this plaintiff’s right of recovery for injuries to his cattle to $30 a head, regardless of their actual value; and it results that the trial judge erred to- the prejudicé of defendant in his oral instructions to the jury as t'o the effect of this limitation on valne, and in his refusal to give' charges 3 and 11, as requested by defendant in writing.
(2) It must; be noted that the act of Congress of March 4, 1915, (38 St. 1196), amending the Hepburn Act so as to abrogate the rule of limited liability above declared, does not affect the present case, which arose several years before its enactment.
(3) The fact that plaintiff sold the injured cattle, or any of them, for more than $30 a head, is no concern of defendant’s and cannot relieve it of liability for the full amount of. culpable injuries suffered,, within the stated limit. Several charges affirming the contrary were properly refused to defendant,
(4) Several special pleas in bar were filed by defendant, based on alleged breaches by plaintiff of special stipulations in the contract of carriage. These pleas were eliminated on demurrer, but those rulings of the trial court are not assigned as error. The defenses iquestion were not available under the general issue, and the several charges requested as to the effect of such *194breaches were, as the pleadings stood, properly refused. The question of defendant’s liability, and the amount of damages to be awarded for injuries, if any, were matters for the jury to determine.
For the error noted, the judgment must be reversed, and the cause remanded for another trial.
Reversed and remanded.
Anderson, C. J., and Mayfield and Thomas, JJ., concur.